I agree with the portion of the opinion which holds, in substance, that the verdict for the plaintiff is not against the fair weight of the evidence and consequently that the trial justice did not err when he denied defendant's motion for a new trial on this ground.
The trial justice wrote a carefully prepared rescript in which he analyzed the testimony and concluded by saying: *Page 509 
"After a thorough and careful consideration of all the evidence, the Court has come to the conclusion that there is a preponderance in favor of the plaintiff and that the evidence justified a finding by the jury that the defendant had proposed marriage to the plaintiff and had been accepted. His change of mind or heart many months later cannot excuse him from the legal consequences which ensue. In such circumstances the jury's verdict must stand on the question of liability."
The trial justice submitted the case to the jury with a charge which stated so clearly and simply the sole issue raised by the conflicting evidence that no exception was taken by either party.
After the trial justice had completed his charge, he refused to grant five additional requests handed to him by defendant's counsel. The denial of these additional requests is the reason for five of defendant's exceptions. This court finds that three of these requests were included in the general charge and that the exceptions to their denial are without merit.
The opinion holds that because the third request was not granted a new trial must be had. I maintain that the third request was substantially included in the general charge and that defendant had no right to insist that it be repeated in the form presented by him. A comparison of the charge as given with defendant's request will prove my contention. Defendant's third request appears on page 7 of this opinion. It consists of two sentences. The charge of the trial justice on the subject-matter of this request occupies nearly a page and a half of the transcript. He said, in part, as follows: "Now during the trial of this case from the very beginning we have had statements of counsel as is customary. The plaintiff's counsel in opening his case makes certain statements. Similarly, . . . when defendant is about to put in his case, his counsel makes certain statements. It is also customary . . . for both counsel to make arguments to the jury at the conclusion of the testimony. *Page 510 
You will bear in mind, of course, that any statements or any arguments that are made by counsel are not evidence, . . . the arguments of counsel are to assist the jury in making certain deductions from the evidence which he claims was produced in court. . . . If one of the attorneys said: `I recall that the evidence was so and so' you will understand, of course, that it is only his recollection. That does not bind you because you are the ones who are the judges of what actually happened and what evidence was given here. So if there is a clash between the recollection of either counsel and your recollection as to what a witness has said, you will in each case accept your own recollection in preference to any other.
"Now it is quite possible that counsel, in the excitement of the moment, will draw deductions and bring his own personality into a case. That is a common thing, in the trial of cases, for counsel to do. Of course you will understand, and you must give that so much weight as the argument in behalf of the client is entitled to, bearing in mind that that is not to be considered as evidence. Their arguments are merely to aid you, to assist you in the search for truth."
This court has held that where the court has correctly instructed the jury as to the law it is not required to repeat such request in the exact language requested by counsel; Blake
v. R.I. Co., 32 R.I. 213; and that it is not the privilege of counsel to dictate the words that shall be given in a charge to the jury if the law applicable to the case is correctly stated by the trial justice; McGowan v. Newport Probate Court,27 R.I. 394, this principle of law is applied in this opinion as to three of defendant's requests and I maintain that it should be applied to his third request.
As it appears that the trial justice covered fully and completely in his general charge the matter contained in defendant's third request to charge, his exception to the denial of the request should be overruled under authority of these cases. *Page 511 
The opinion holds that the excerpts quoted from the argument of counsel for plaintiff "were improper, unfair and prejudicial" and orders a new trial on this ground. I maintain this matter is not before this court. No exceptions to the argument are contained in the bill of exceptions and this court has jurisdiction to consider only the exceptions stated in the bill and allowed by the trial justice. § 5125, G.L. 1923; 3 C.J. 895. No objection was made by defendant's counsel during the trial to any portion of the argument of plaintiff's counsel quoted in the opinion.
Since 1862 and until now the law of this State has been as stated in Ames  Payne v. Potter, Ex., 7 R.I. 265: "If the defendant, without objection at the time, permitted the plaintiffs' counsel to draw inferences from this, or from any other facts in the case, which she or her counsel deemed to be unjust or unfair inferences; or, if without objection at the time, she or her counsel permitted the plaintiff's counsel to indulge in a style of rhetoric or a course of argument calculated, in her opinion or in the opinion of her counsel, to improperly inflame or prejudice or mislead the jury, it is too late, after verdict, to except and assign it as a cause for a new trial." In Champlin v. Pawcatuck Valley St. Ry. Co.,33 R.I. 572, 585, defendant's attorney objected to remarks by plaintiff's attorney and the court instructed the jury relative thereto and defendant's exception to the remarks was not sustained. The court quoted from State v. Farr, 29 R.I. 72, 79, saying: "The defendant should first have requested the court to instruct the jury to disregard the remarks. If it had done this, and the court had refused, an exception to such refusal would have raised the question. If the court had complied with the request the incident would have been closed, for it is to be presumed that the jury would have obeyed the instructions of the court." These two cases are in accord with the rule in other states where it is generally held that in order that remarks of counsel may be considered on appeal objection must be made at the trial and a ruling had thereon; and that the *Page 512 
objection must be specific and made when the objectionable language is used. 38 Cyc. 1507, 8.
Although the matter of the argument of plaintiff's counsel is not properly before this court, as the propriety of the argument has been considered in the opinion I will also consider it. The opinion says: (Plaintiff's counsel) "having allowed without objection said testimony (defendant's testimony at the former trial) to be read to the jury, he was precluded from commenting on the failure of defendant to appear in person. This improper argument was not covered by the general charge of the trial justice that the jury must be guided by the evidence and not by statements of counsel. . . . The jury heard the testimony as to defendant's health and, uninstructed as to their function with respect thereto, might have been led by this argument to believe that consideration of this question was within their province." It is a sufficient reply to this last sentence to say that this court has held that the absence of instructions is no ground for exception by a person who should have asked for more specific instructions. Prete v. Cray, C.T., 49 R.I. 209; Violette v.Prov. Ice Co., 49 R.I. 3
The record shows that plaintiff's counsel was not commenting on the testimony given by defendant at the former trial but upon his testimony taken by deposition during the trial of the case. The trial started May 27, 1932, and defendant's deposition was taken June 1, 1932, and was read to the jury by the stenographer who took the deposition. The statute — § 5015, G.L. 1923 — provides that "no deposition, to be used in a jury trial, shall be taken during the progress of such trial, except upon order of the justice presiding."
The opinion states: "The defendant did not appear at the trial and his testimony taken at the former trial was read to the jury. There was medical testimony as to the physical condition of the defendant." Defendant's physician and two other physicians testified as to the physical condition of defendant. Why? So defendant's deposition could be *Page 513 
taken during the progress of the trial and he thereby be excused from appearing before the jury. Dr. Myers testified that he examined defendant, found him up and dressed in his house. He was asked: "In your opinion, Doctor, is it physically possible, could Paul Lavimodiere, if he had an interest in court to require his presence and he should be desirous of attending court, could he appear in court? A. He could. Q. There is no question about that? A. No, sir." Dr. Israel testified he examined defendant at the same time and "found nothing seriously wrong with his heart." With this and other testimony relative to the good physical condition of defendant before the jury, plaintiff's counsel was within his rights in commenting upon the failure of defendant to appear and testify before the jury instead of sending in his testimony by way of deposition.
The trial justice, when denying defendant's motion for a new trial, said: " Defendant's counsel argues that the argument addressed to the jury by the plaintiff's counsel was impassioned both in its content and tone. Both counsel ably presented their respective sides to the jury and the court cannot say that either outdid or had any unfair advantage over the other. The testimony given by each of the parties readily lent itself to the drawing of inferences and deductions by opposing counsel in their addresses to the jury. In the court's charge the jury were instructed relative to the function of counsel's arguments. In the opinion of the court the jury's verdict was not improperly or unfairly influenced by the argument of plaintiff's counsel."
In Mainz v. Lederer, 21 R.I. 370, defendant claimed a new trial on the ground of improper argument by plaintiff's counsel. It appears that objection was made immediately to the argument by defendant's counsel. This court refused to grant a new trial on this ground and followed the rule, generally admitted, that a new trial should not be granted where a case is reasonably clear on its merits.
Defendant broke his agreement to marry plaintiff by marrying another woman February 4, 1928. The marriage *Page 514 
was kept secret for about ten days and, when plaintiff read of it in the newspapers, she consulted an attorney and commenced her action against defendant four days thereafter. Judgment was erroneously entered against plaintiff, and, as a result of the decision of this court, she commenced another action against defendant: Monroe v. Lavimodiere 50 R.I. 95.
The first trial of the case occupied four days and the jury returned a verdict for the plaintiff. The trial justice held the case for nearly eleven months before he granted defendant's motion for a new trial. The second trial occupied five days and again the jury returned a verdict for the plaintiff. This verdict has been approved by the trial justice. The issues were the same at each trial. No reversible error of law was committed during the last trial. At the first trial the jury saw and heard defendant while he was testifying, and they did not accept his testimony as true. At the last trial defendant's testimony at the previous trial was read to the jury and also his deposition which was taken during the trial, and the jury did not accept either as true.
Under the record in this case all of defendant's exceptions should be overruled and judgment entered for plaintiff on the verdict as ordered reduced by the trial justice.
HAHN, J., concurs in the opinion of SWEENEY, J.